           Case 1:18-cv-09105-SLC Document 69 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LARA FASHION LIMITED and NEW FAIRSEL
LIMITED,

                                Plaintiffs,
                                                          CIVIL ACTION NO.: 18 Civ. 9105 (SLC)
         against
                                                                          ORDER
HABIB ARAZI, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         A Telephone Conference was held today, May 21, 2020, regarding the parties’ settlement

negotiations. (See ECF Nos. 63, 67). The parties are directed to file a joint status report by

Thursday, June 4, 2020 stating whether the parties have finalized a settlement agreement and,

if not, how Plaintiffs intend to move the case forward.


Dated:             New York, New York
                   May 21, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
